        Case 2:19-bk-14989-WB         Doc 831 Filed 07/02/20 Entered 07/02/20 20:44:40                 Desc
                                       Main Document    Page 1 of 29


    1
        Ashley M. McDow (245114)
    2   John A. Simon (admitted Pro Hac Vice)
        Shane J. Moses (250533)
    3   FOLEY & LARDNER LLP
        555 S. Flower St., 33rd Floor
    4   Los Angeles, CA 90071
        Telephone: 213.972.4500
    5   Facsimile: 213.486.0065
        Email: amcdow@foley.com
    6          jsimon@foley.com
               smoses@foley.com
    7

    8   Attorneys for Debtors and Debtors in
        Possession, SCOOBEEZ, SCOOBEEZ GLOBAL,
    9   INC., and SCOOBUR, LLC
  10                            UNITED STATES BANKRUPTCY COURT
  11                             CENTRAL DISTRICT OF CALIFORNIA
  12                                      LOS ANGELES DIVISION
  13                                                         Case No. 2:19-bk-14989-WB
         In re:                                              Jointly Administered:
  14                                                         2:19-bk-14991-WB; 2:19-bk-14997-WB
         SCOOBEEZ, et al.1
  15                                                         Chapter 11
                    Debtors and Debtors in Possession.
  16
         Affects:                                            JOINT REPLY OF THE DEBTORS,
  17
                                                             HILLAIR CAPITAL MANAGEMENT, LLC,
         ■ All Debtors                                       AND THE OFFICIAL COMMITTEE OF
  18
                                                             UNSECURED CREDITORS, AS PLAN
         □ Scoobeez, ONLY                                    PROPONENTS, TO AMAZON LOGISTICS,
  19
                                                             INC.’S OBJECTIONS TO CONFIRMATION
         □ Scoobeez Global, Inc., ONLY
  20
                                                             Hearing:
         □ Scoobur LLC, ONLY                                 Date: July 9, 2020
  21
                                                             Time: 10:00 a.m.
  22                                                         Place: Courtroom 1375
                                                                    U.S. Bankruptcy Court
  23                                                                255 East Temple Street
                                                                    Los Angeles, CA 90012
  24                                                                (via Zoom)

  25

  26

  27
        1
  28      The Debtors and the last four digits of their respective federal taxpayer identification numbers are as
        follows: Scoobeez (6339); Scoobeez Global, Inc. (9779); and Scoobur, LLC (0343). The Debtors’
        address is 3463 Foothill Boulevard, Glendale, California 91214.

4846-4995-2705.5
        Case 2:19-bk-14989-WB                Doc 831 Filed 07/02/20 Entered 07/02/20 20:44:40                                  Desc
                                              Main Document    Page 2 of 29


    1                                             TABLE OF CONTENTS
    2 I. INTRODUCTION ........................................................................................................ 1

    3   II. THE PLAN IS FEASIBLE ......................................................................................... 4
    4                        A.   THE PLAN IS NOT LIKELY TO BE FOLLOWED BY
                             LIQUIDATION OR FURTHER REORGANIZATION ............................. 4
    5
                                 1.     Feasibility Requires Only a Reasonable Probability of
    6                                  Success ............................................................................................ 4
    7                          1.      Amazon’s Discussion of the Law is Misplaced .............................. 5
    8                           2.      The Reorganized Debtors Have the Ability to Carry out
                                       the Terms of the Plan ...................................................................... 7
    9
                    B.        THE PLAN PROVISIONS FOR PAYMENT OF PROFESSIONAL
  10                         FEES ARE FEASIBLE .............................................................................. 10
  11    III. THE PROPOSED EFFECTIVE DATE IS REASONABLE .................................. 13
  12                                          ERROR! BOOKMARK NOT DEFINED.
  13                    A.    THE “EFFECTIVE DATE” CASES CITED BY AMAZON ARE
                             EASILY DISTINGUISHED FROM THE CASE AT HAND .................. 13
  14
                   B.        THE PROPOSED EFFECTIVE DATE OF DECEMBER 31, 2020 IS
  15                         SUPPORTED BY REASONABLE AD LEGITIMATE BASES AND
                             THE DEBTORS’ REASONABLE BUSINESS JUDGMENT ................. 17
  16
        IV. THE PLAN IS CONFIRMABLE ............................................................................ 19
  17
                              A.   THE PLAN SATISFIES THE “BEST INTERESTS OF
  18                           CREDITORS” TEST BECAUSE HILLAIR HOLDS A VALID,
                              PERFECTED SECURITY INTEREST IN THE DEBTORS’ POST-
  19                         PETITION ASSETS .................................................................................. 19
  20               B.        THE RELEASE CLAUSES WILL BE TAILORED ................................ 21
  21               C.        THE EXCULPATION CLAUSE IS APPROPRIATE .............................. 22
  22                     D.   THE INJUNCTION AND DISCHARGE PROVISIONS ARE
                           STANDARD AND APPROPRIATE ........................................................ 22
  23
                   E.        AMAZON’S MISCELLANEOUS OBJECTIONS ................................... 24
  24
        V. CONCLUSION ......................................................................................................... 25
  25

  26

  27

  28
                                                                                                                    REPLY IN SUPPORT OF
                                                                                                                    PLAN CONFIRMATION
                                                                     -i-                                Case No. 2:19-bk-14989-WB
4846-4995-2705.5
        Case 2:19-bk-14989-WB           Doc 831 Filed 07/02/20 Entered 07/02/20 20:44:40                Desc
                                         Main Document    Page 3 of 29


    1                                               I. INTRODUCTION
    2              Scoobeez, Scoobeez Global, Inc. and Scoobur, LLC, the debtors and debtors-in-possession in the
    3   above-captioned jointly administered bankruptcy proceedings (collectively, the “Debtors”), hereby
    4   submit their reply to Amazon Logistics, Inc.’s Objections to Confirmation [Docket No. 807] (the
    5   “Amazon Objection”), and in support of confirmation of the First Amended Chapter 11 Plan of
    6   Reorganization (the “Plan”) proposed by the Debtors, Hillair, and the Committee.2
    7              The Plan is the result of extensive negotiations among the Debtors, the Debtors’ primary secured
    8   creditor Hillair Capital Management LLC (“Hillair”), and the Official Committee of Unsecured
    9   Creditors (the “Committee”), and is supported by all three of these major constituencies. All voting
  10    classes voted unanimously to accept and approve the Plan. Amazon is the sole voice opposing
  11    confirmation of the Plan.3 Notwithstanding the unanimous creditor support, and the fact that the Plan
  12    constitutes the best and potentially only possible recovery for unsecured creditors, Amazon seeks to
  13    derail the Plan process and brazenly requests the conversion of these Debtors’ chapter 11 cases to
  14    chapter 7 liquidation cases, which would destroy value for all creditors and the chance for unsecured
  15    creditor recoveries. This is despite the fact that Amazon failed to persuade this Court in connection with
  16    its motion for relief from stay that it has suffered any harm as a result of its continued dealings with the
  17    Debtors and nothing has changed in that regard in the three months since that hearing.
  18

  19    2
          Capitalized terms not otherwise defined herein shall have the meaning provided in the Plan or in the
  20    Debtors memorandum in support of confirmation [Docket No. 792]. This Reply is supported by the
        Supplemental Declaration of Brian Weiss in Support of Confirmation of the Chapter 11 Joint Plan of
  21    Reorganization filed concurrently herewith (the “Supplemental Weiss Declaration”), the Declaration of
        Brian Weiss in Support of Confirmation of First Amended Chapter 11 Joint Plan of Reorganization as
  22    Proposed by the Debtors, Hillair and the Official Committee of Unsecured Creditors [Dkt. No. 791] (the
        “Initial Weiss Declaration”), the Declaration of George Voskanian in Support of the Joint Reply of the
  23    Debtors, Hillair Capital Management, LLC and the Official Committee of Unsecured Creditors, as Plan
        Proponents, to Amazon Logistics, Inc.’s Objections to Confirmation filed concurrently herewith (the
  24    “Voskanian Declaration”), the Declaration of Scott D. Kaufman in Support of Confirmation of First
        Amended Chapter 11 Joint Plan of Reorganization as Proposed by the Debtors, Hillair Capital
  25    Management, and the Official Committee of Unsecured Creditors filed concurrently herewith (the
        “Kaufman Declaration”), and the Declaration of Shane Moses filed concurrently herewith (the “Moses
  26    Declaration”), as well as the record of and other filings in, these cases.
        3
          On July 1, 2020, the Internal Revenue Service filed an untimely objection to the Plan [Dkt. No. 821],
  27    alleging it is owed $173,007 as a priority tax claim, and requesting that the Plan should clarify the length
        of time over which the IRS will be paid. The IRS’ claim is already contained in the Plan projections as a
  28    priority tax claim, and the Debtors would propose to resolve the IRS’ objection by paying such claim
        immediately upon the Effective Date of the Plan.
                                                                                               REPLY IN SUPPORT OF
                                                                                               PLAN CONFIRMATION
                                                          -1-                        Case No. 2:19-bk-14989-WB
4846-4995-2705.5
        Case 2:19-bk-14989-WB            Doc 831 Filed 07/02/20 Entered 07/02/20 20:44:40                Desc
                                          Main Document    Page 4 of 29


    1              In a liquidation, the general unsecured creditors would receive nothing. Meanwhile, under the
    2   Plan, the estate receives the $1.5 million Estate Cash Payment, and general unsecured creditors receive
    3   the Creditor Trust Assets, including 20% of the equity in the Reorganized Debtors, a share of potential
    4   proceeds in the litigation against Amazon, at least $25,000 in immediate cash, as well as the Creditor
    5   Trust Claims, including various avoidance action claims. The Plan provides a far superior result.
    6              The creditors overwhelmingly support the Plan because the Plan represents the best possible
    7 outcome in this difficult situation. The Debtors’ options are limited. Amazon is the Debtors’ largest

    8   current customer and source of revenue, but has made no secret of its desire to terminate its relationship
    9   with the Debtors, notwithstanding either the Debtors ongoing exemplary performance (as measured by
  10    Amazon’s own metrics) or the cost to creditors. Nevertheless, through their hard work, the plan
  11    proponents have developed a viable Plan that gives the Reorganized Debtors a reasonable runway to
  12    develop new business, and provides the possibility of a recovery to unsecured creditors. The only
  13    alternative, which Amazon has expressly stated its desire to force the Debtors into, is Chapter 7. While
  14    a meaningful recovery for unsecured creditors is speculative under the Plan, there is no possibility of
  15    any recovery for general unsecured creditors in Chapter 7, and indeed almost no chance of any recovery
  16    for anyone other than Hillair.
  17               The Plan is feasible. Amazon’s self-serving arguments to the contrary are red herrings. The
  18    Debtors have provided clear, concrete evidence of the ability to make all payments required under the
  19    plan. While there is long-term uncertainty as to the future of the company post-Amazon, this is
  20    recognized in the Plan and only affects the value of the equity stake provided to creditors, who voted to
  21    accept the Plan. Critically, any uncertainty about the future does not affect the ability to make payments
  22    required for effectiveness under the plan, which are all provided for as of the Effective Date, or
  23    immediately thereafter.
  24               Likewise, while the Plan effectively caps funds available for payment of professional fees, the
  25    amounts allocated should be sufficient to pay all allowed fees. Again, no professionals are objecting to
  26    their treatment. The only real objection comes from Amazon, a contract counterparty with no stake in
  27    the issues that form the basis of its feasibility objection, and no standing to raise objections on behalf of
  28
                                                                                                REPLY IN SUPPORT OF
                                                                                                PLAN CONFIRMATION
                                                           -2-                        Case No. 2:19-bk-14989-WB
4846-4995-2705.5
        Case 2:19-bk-14989-WB            Doc 831 Filed 07/02/20 Entered 07/02/20 20:44:40               Desc
                                          Main Document    Page 5 of 29


    1   professionals. It is noteworthy also that Amazon failed to submit any vote in connection with Plan
    2   confirmation.
    3              Amazon also objects to the Effective Date provisions of the Plan, which target an effective date
    4   of December 31, 2020. It is clear that Amazon would like the effective date to occur sooner so that
    5   Amazon can terminate is contract with the Debtors, but there is no legitimate basis for the Objection.
    6   The Debtors have shown good cause for this structure in order to provide a sufficient runway to exit
    7   Chapter 11 on stable footing, and Amazon has failed to demonstrate that this is not legally permissible.
    8   On a practical level, Amazon is simply not harmed by continuing to do business with the Debtors for the
    9   remaining 5 months of the year. The Debtors’ scorecards from Amazon continue to demonstrate that it
  10    is providing exemplary service, which has generally improved throughout the chapter 11 bankruptcy
  11 case, to the point that the Debtors’ scorecards are on average now in the range of “Fantastic” to

  12 “Fantastic Plus” (the highest performance designation of Amazon). Voskanian Declaration, ¶ 3, 6. A

  13 spreadsheet showing the trend of the Debtors’ performance scorecards from Amazon is set forth in

  14 Exhibit A (P_Ex_1) to the Voskanian Declaration. While Amazon alleges that the Debtors cost more

  15 than alternatives, Amazon has failed to provide any evidence on this point. Moreover, Amazon

  16 continues to do business with DSP 1.0s other than Scoobeez. It is also absurd that Amazon, which had

  17 $280 billion in revenue in 2019 and is on track for even more in 2020 as the demand for delivery

  18 services has skyrocketed due to the COVID-19 crisis and lock down, asserts that it is materially

  19 damaged by continuing for a few months to pay pricing that it agreed to.

  20               It is utterly transparent that Amazon’s Objection is grounded, not in any legitimate concern about
  21 the viability of the Plan, but rather in Amazon’s desire to use any means necessary to obtain the quickest

  22 possible exit from its contract, even if that means conversion of the case at the expense of literally every

  23 single creditor. Indeed, it is no secret that this is Amazon’s objective; Amazon admits as much.

  24 Amazon’s arguments provide no basis to deprive the Debtors and their creditors of the only realistic

  25    possibility for a reorganization.
  26    ///
  27    ///
  28
                                                                                               REPLY IN SUPPORT OF
                                                                                               PLAN CONFIRMATION
                                                           -3-                        Case No. 2:19-bk-14989-WB
4846-4995-2705.5
        Case 2:19-bk-14989-WB            Doc 831 Filed 07/02/20 Entered 07/02/20 20:44:40                  Desc
                                          Main Document    Page 6 of 29


    1                                           II. THE PLAN IS FEASIBLE
    2              A.     The Plan is Not Likely to be Followed by Liquidation or Further Reorganization
    3                     1.      Feasibility Requires Only a Reasonable Probability of Success
    4              The Bankruptcy Code requires that a plan of reorganization be feasible. In particular, this
    5   requires that the Court find that the Plan “is not likely to be followed by the liquidation, or the need for
    6   further financial reorganization, of the debtor or any successor to the debtor under the plan, unless such
    7   liquidation or reorganization is proposed in the plan.” 11 U.S.C. § 1129(a)(11).
    8              “Feasibility does not mean certainty.” In re N. Valley Mall, LLC, 432 B.R. 825, 838 (Bankr.
    9   C.D. Cal. 2010) (internal quotations omitted). In the Ninth Circuit, the feasibility standard is simply
  10    whether the plan has a reasonable probability of success. In re Acequia, Inc., 787 F.2d 1352, 1364-65
  11    (9th Cir. 1986); Wells Fargo Bank, N.A. v. Loop 76, LLC et al. ( (9th Cir. BAP 2012) ("In this circuit, all
  12    a debtor need demonstrate is that the plan 'has a reasonable probability of success.'"). This “does not
  13    require debtor to prove that success is inevitable or assured, and a relatively low threshold of proof will
  14    satisfy § 1129(a)(11).” In re N. Valley Mall, 432 B.R. at 838 (citing Computer Task Group, Inc. v.
  15    Brotby (In re Brotby ), 303 B.R. 177, 191 (9th Cir. BAP 2003). Thus, a plan meets the feasibility
  16    standard if it “offers a reasonable prospect of success and is workable.” In re Seasons Partners, LLC,
  17    439 B.R. 505, 515 (Bankr. D. Ariz. 2010).
  18               The “probability of success” that is required is focused on the ability to carry out the terms of the
  19    plan. Thus, “feasibility generally requires a "reasonable probability" that (i) there will be sufficient cash
  20 on hand on the effective date to make the payments required on the effective date (such as those under

  21 Section 1129(a)(9)(A)); and (ii) there will be sufficient cash over the life of the plan to make the

  22 required payments.” In re Art & Architecture Books of the 21st Century, 2016 WL 1118743, at *21

  23 (Bankr. C.D. Cal. Mar. 18, 2016); see also In re Jorgensen (Jorgensen v. Federal Land Bank of

  24 Spokane), 66 B.R. 104, 108 (9th Cir. BAP 1986) ("Feasibility has been defined as whether the things

  25 which are to be done after confirmation can be done as a practical matter under the facts").

  26               There is no basis for Amazon’s feasibility argument. It is true that, because of Amazon’s own
  27 actions, without new customers, there is uncertainty regarding the post-Effective Date future of the

  28 business. The Plan recognizes this, and therefore (i) provides means to satisfy all Plan obligations
                                                                                                  REPLY IN SUPPORT OF
                                                                                                  PLAN CONFIRMATION
                                                            -4-                         Case No. 2:19-bk-14989-WB
4846-4995-2705.5
        Case 2:19-bk-14989-WB           Doc 831 Filed 07/02/20 Entered 07/02/20 20:44:40               Desc
                                         Main Document    Page 7 of 29


    1   except to Hillair on or immediately after the Effective Date, so that long-term uncertainty about the
    2   company does not jeopardize fulfillment of the terms of the Plan, and (ii) provides an extended runway
    3   for the business to operate in a lean, “start-up” form while working to find new customers. In order to
    4   make its objection, Amazon deliberately and wrongly substitutes the actual requirement of Section
    5   1129(a)(11) that there be a reasonable likelihood that the Reorganized Debtors will be able to perform
    6   under the terms of the Plan, with an imaginary requirement that the Debtors or any other Plan
    7   Proponents guarantee the long-term success of the business. While the Debtors believe that long-term
    8   success of the business is achievable,4 the reality is that the Debtors can show by a preponderance of the
    9   evidence that they have a reasonable likelihood of performing under the Plan, and that is all that is
  10    required by Section 1129(a)(11).
  11                      1.     Amazon’s Discussion of the Law is Misplaced
  12               Amazon’s feasibility argument is based on cases holding that bankruptcy courts should not
  13    confirm “visionary schemes which promise creditors and equity security holders more under a proposed
  14    plan than the debtor can possibly attain after confirmation.” Matter of Pizza of Hawaii, Inc., 761 F.2d
  15    1374, 1382 (9th Cir. 1985) (internal citations omitted). Amazon’s arguments, however, miss the point,
  16    because they focus on the speculative future of the company, ignoring the fundamental question of
  17    whether the Debtors can perform under the Plan. See, e.g., In re Loop 76, LLC, 465 B.R. at 544.
  18               None of the cases cited by Amazon actually support Amazon’s argument that the structure of the
  19    Debtors’ plan is not feasible. The cases cited by Amazon that found a lack of feasibility were based on
  20    serious flaws not relevant here. See, Matter of Pizza of Hawaii, Inc., 761 F.2d 1374, 1382 (9th Cir.
  21    1985) (finding plan was not feasible where required plan payments ignored possibility of significant
  22    additional claim that might result from litigation); In re Clarkson, 767 F.2d 417, 420 (8th Cir. 1985)
  23    (without financial reports, it was not possible to evaluate the ability to make future required payments);
  24    In re NNN Parkway 400 26, LLC, 505 B.R. 277, 285 (Bankr. C.D. Cal. 2014) (finding a plan not feasible
  25    where it required imposing a complicated new equity structure on non-debtor tenants in comment,
  26

  27    4
          Given that the most likely source of recovery for unsecured creditors is the equity interest they are to
  28    receive under the Plan, unsecured creditors, who have voted unanimously in favor of the Plan, are
        banking on the possible long-term success and profitability of the Reorganized Debtors.
                                                                                              REPLY IN SUPPORT OF
                                                                                              PLAN CONFIRMATION
                                                          -5-                       Case No. 2:19-bk-14989-WB
4846-4995-2705.5
        Case 2:19-bk-14989-WB            Doc 831 Filed 07/02/20 Entered 07/02/20 20:44:40               Desc
                                          Main Document    Page 8 of 29


    1   without a clear legal basis for so doing); Crestar Bank v. Walker (In re Walker), 165 B.R. 994, 1003
    2   (E.D. Va. 1994) (finding that the plan lacked an adequate means of implementation under Section
    3   1123(a)(5) 5; In re Olde Prairie Block Owner, LLC, 467 B.R. 165, 169-171 (Bankr. N.D. Ill. 2012) (plan
    4 requiring payment of at least $65 million in three years was not feasible where there was no clearly

    5 articulated means to raise the funds); In re Inv. Co. of The Sw., Inc., 341 B.R. 298, 315-17 (B.A.P. 10th

    6 Cir. 2006) (finding that a plan was not feasible where it required specific payments to creditors over

    7 several years to be funded by property sales, but there was no evidence on the ability to general the

    8 necessary funds through sufficient sales); In re Friendship Dairies, 2014 WL 29081, at *15 (Bankr.

    9 N.D. Tex. 2014) (lack of feasibility where debtor had a history of not meeting projections and had

  10 provided no evidence of how proposed large balloon payments would be paid); In re Nw. Timberline

  11 Enterprises, Inc., 348 B.R. 412, 435 (Bankr. N.D. Tex. 2006) (incompetent projections, and inability to

  12 make plan payments unless specific wholly speculative events happened).

  13               Other cases cited by Amazon simply state general principles that, if anything, support
  14 confirmation of the Plan. In re G–1 Holdings, Inc., 420 B.R. 216, 267 (D.N.J. 2009) (confirming plan

  15 based on a finding that feasibility requires determining that there is a “reasonable probability the

  16 provisions of the Plan can be performed”); S & P, Inc. v. Pfeifer, 189 B.R. 173, 183 (N.D. Ind. 1995)

  17 (evaluating whether it might have been possible to present a confirmable plan in the context of a

  18 malpractice case, and noting that “[t]he prospect of financial uncertainty does not defeat plan

  19 confirmation on feasibility grounds since a guarantee of the future is not required”).

  20               Overall, Amazon’s attempts to apply the cases it cites are misplaced, because these cases caution
  21 against issues that are irrelevant to the present situation. Specifically, Amazon’s cited case law cautions

  22 against confirmation of plans which promise payments that cannot realistically be achieved (see In re

  23 Walker, 165 B.R. at 1003; Olde Prairie, 467 B.R. at 169-171; In re Inv. Co. of The Sw., Inc., 341 B.R. at

  24 315-17; In re Friendship Dairies, 2014 WL 29081, at *15; In re Nw. Timberline Enterprises, Inc., 348

  25

  26    5
       The language cited by Amazon from the In re Walker case expressly dealt with the means of
  27 implementation    requirement, not feasibility. It is misleading for Amazon to suggest that it is part of the
     feasibility case law, although the court did also find that where there was no articulate mechanism for
  28 sale of property to fund the plan, the plan was not feasible. These issues are not applicable to the
     Debtors’ Plan.
                                                                                               REPLY IN SUPPORT OF
                                                                                               PLAN CONFIRMATION
                                                           -6-                        Case No. 2:19-bk-14989-WB
4846-4995-2705.5
        Case 2:19-bk-14989-WB            Doc 831 Filed 07/02/20 Entered 07/02/20 20:44:40                Desc
                                          Main Document    Page 9 of 29


    1   B.R. 412, 435), or that ignore critical contingencies (see Matter of Pizza of Hawaii, Inc., 761 F.2d 1374,
    2   1382). The Plan here does not rely on any visionary schemes, or speculative projections to be feasible,
    3   because all required payments (except to Hillair) under the Plan are made before or at the Effective
    4   Date, or immediately thereafter, and are fully funded. Supplemental Weiss Declaration ¶ 5. The Plan
    5   does not provide for certain payments to other parties such as general unsecured creditors (who voted in
    6   favor of the Plan) in a certain amount, as further confirmed by the Committee, a Plan Proponent, in its
    7   joinder to the Debtors’ confirmation brief. [Docket No. 799]. Id. Furthermore, the ability to make the
    8   Effective Date payments actually proposed by the Plan is clearly demonstrated, based on detailed
    9   projections prepared by the Debtors experienced professional CRO, not idle speculation. Id.
  10                      2.      The Reorganized Debtors Have the Ability to Carry out the Terms of the Plan
  11               The Plan clearly and easily meets the standard of feasibility in the Ninth Circuit. The Debtors’
  12    projections through the expected December 31, 2020, Effective Date clearly show that the Debtors will
  13    be able to meet all obligations under the Plan. Supplemental Weiss Declaration, ¶ 6. A copy of these
  14    projections (the “2020 Projections”) is attached as Exhibit A (P_Ex_2) to the Supplemental Weiss
  15    Declaration. Contrary to Amazon’s baseless allegation in its objection, the Debtors, Hillair and the
  16    Committee have not relied upon, and the Plan is not contingent upon, 3 years of post-Effective Date
  17    revenue from Amazon. See Supplemental Weiss Declaration, ¶ 7. As of the Effective Date, the
  18    Debtors are projected to have available cash of $1,762,807, and accounts receivable primarily from
  19    Amazon of $3,780,000, for a total of cash and receivables of $5,542,807. The total projected post-
  20    petition payables (excluding professional fees and payroll) are estimated to be $377,446 on the Effective
  21    Date, and outstanding payroll obligations are estimated to be $1,085,296, for a total in Effective Date
  22    obligations of $1,462,742.6 In other words, on a cash basis alone, the Debtors will have sufficient funds
  23    to pay all Effective Date obligations, without even taking into account the $3.8 million in Amazon
  24    receivables to be collected subsequent to the Effective Date. Supplemental Weiss Declaration ¶ 8.
  25               Further, the Reorganized Debtors are unambiguously solvent at the Effective Date. Total cash
  26    and receivables are, as described above, $5,542,807. Subtracting the $1,462,742 in Effective Date
  27

  28    6
            Again, excluding professional fees, which are separately provided for, and addressed below.
                                                                                                REPLY IN SUPPORT OF
                                                                                                PLAN CONFIRMATION
                                                           -7-                        Case No. 2:19-bk-14989-WB
4846-4995-2705.5
        Case 2:19-bk-14989-WB           Doc 831 Filed 07/02/20 Entered 07/02/20 20:44:40                  Desc
                                        Main Document    Page 10 of 29


    1   obligations, this leaves working capital following the Effective Date of an estimated $4,080,065.
    2   Further, as of the Effective Date, the Hillair debt is reduced to $3 million. In other words, while the
    3   Reorganized Debtors have 18 months to pay the Hillair debt, they would have the capital available to
    4   pay the debt in full as of the December 31, 2020 Effective Date, and still have $1.1 million remaining to
    5   fund expenses and operations going forward. Supplemental Weiss Declaration ¶ 9.
    6              The Debtors will have a substantial and realistic runway to secure new customers and grow the
    7   business again, post-Effective Date. The business structure was designed to be highly scalable. After
    8   the termination of the Amazon Contract, the Debtors have the ability to scale back, and scale up again,
    9   as needed, as a large percentage of the Debtors’ costs are variable. As provided in the Supplemental
  10    Weiss Declaration, the Debtors can reduce their cost structure and operate with fixed costs of only
  11    approximately $60,000 per month, after termination of the Amazon Contract. See Supplemental Weiss
  12    Declaration, ¶ 10. The Debtors’ projections of their post-Effective Date operating expenses are attached
  13    to the Supplemental Weiss Declaration as Exhibit B (P_Ex_3). Notably, even if the restructured $3
  14    million in Hillair debt was paid in full immediately after the Effective Date (which is not required under
  15    the Plan), the Debtors would still have sufficient funds after the Effective Date to operate for 18 months
  16    in “restart” mode ($1.1 million/$60,000). Supplemental Weiss Declaration, ¶ 11; See also Kaufman
  17    Declaration, ¶ 11. Similarly, if the Hillair debt is not paid off in full shortly after the Effective Date, the
  18    Debtors will have $4.1 million in working capital, and monthly costs of approximately $160,000
  19    (consisting of $60,000 of fixed monthly costs and $100,000 in monthly payments to Hillair).
  20    Supplemental Weiss Declaration, 11. Therefore, the Reorganized Debtors will have ample ability to
  21    make payments to Hillair while building the business, before even accounting for new business revenue.
  22    Id.
  23               Based on their strong operational and execution performance, which has improved during these
  24    Chapter 11 Cases based on Amazon’s own performance metrics and ratings, the Debtors, Hillair and the
  25    Committee strongly believe that the Reorganized Debtors will be able to build business after they exit
  26    from bankruptcy. See Supplemental Weiss Declaration, ¶ 12; Voskanian Declaration, ¶ 7. This is
  27    particularly strengthened by the COVID-19 pandemic and the surging demand for delivery services.
  28    Voskanian Declaration, ¶ 7. The Debtors have had discussions with various potential customers, some
                                                                                                 REPLY IN SUPPORT OF
                                                                                                 PLAN CONFIRMATION
                                                          -8-                          Case No. 2:19-bk-14989-WB
4846-4995-2705.5
        Case 2:19-bk-14989-WB            Doc 831 Filed 07/02/20 Entered 07/02/20 20:44:40                Desc
                                         Main Document    Page 11 of 29


    1   of which have expressed interest in using the Debtors’ services. Id. However, when the process has
    2   reached the point of signing a contract, or those potential customers’ legal and risk review of the Debtors
    3   to move the process forward towards a contract, the ongoing discussion with many of those potential
    4   customers has not continued (without such potential customers expressing the reasons why). Id. The
    5   Debtors believe that their present status as bankrupt debtors is affecting their efforts to obtain new
    6 business. Id. at ¶ 8. The Debtors also believe that when they exit bankruptcy as restructured, they will

    7 be able to obtain new customers more readily. Id.; Supplemental Weiss Declaration, ¶ 12. This is in

    8 accordance with the very purpose of chapter 11, as envisioned by Congress, that companies exit from

    9 chapter 11 bankruptcy with a “fresh start.” Notwithstanding these challenges, the Debtors have already

  10 been able to secure the start of business for their new customer Lone Star Overnight, and have already

  11 earned an increase in the number of routes provided to such customer. Voskanian Declaration, ¶ 8. In

  12 addition, the Debtors are on the cusp of at least one other new customer relationship imminently. Id.

  13               Furthermore, pursuant to the Plan, the Reorganized Debtors will be under the majority ownership
  14    of Hillair, which is in the business of deploying capital and advising to grow its portfolio businesses, and
  15    indeed financed the growth of the Debtors’ business from a start up to over $45 million in annualized
  16    revenue. See Kaufman Declaration, ¶¶6-7. Hillair will be incentivized under the Plan to maximize the
  17    value of its 80% majority equity and debt positions in the Reorganized Debtors. Hillair understands the
  18    Debtors’ business and believes the Debtors have been hampered in their new business development
  19    efforts by the fact that the Debtors are currently operating in chapter 11. Kaufman Declaration, ¶¶ 7, 9-
  20    10. Hillair is confident that the Reorganized Debtors will be able to achieve new customer relationships
  21    once the Plan is confirmed and a clear exit from chapter 11 is established. Kaufman Declaration, ¶ 10.
  22    Hillair intends to retain its ownership in the Reorganized Debtors and operate the business for the
  23    foreseeable future. Kaufman Declaration, ¶ 12. Following the Effective Date of the Plan, Hillair
  24    intends to invest in the Reorganized Debtors as necessary to further the expansion of the Reorganized
  25    Debtors so long as such investment meets Hillair’s criteria for deploying capital. Id.
  26               The potential upside to unsecured creditors under the plan is based on (i) a 20% equity stake in
  27    the Reorganized Debtors, (ii) potential avoidance action recoveries, (iii) the remainder, if any, of the
  28    Estate Cash Payment, and (iv) an interest in the Amazon litigation. All of these potential sources of
                                                                                                REPLY IN SUPPORT OF
                                                                                                PLAN CONFIRMATION
                                                           -9-                        Case No. 2:19-bk-14989-WB
4846-4995-2705.5
        Case 2:19-bk-14989-WB           Doc 831 Filed 07/02/20 Entered 07/02/20 20:44:40               Desc
                                        Main Document    Page 12 of 29


    1   recovery are uncertain, but this does not impair the feasibility of the Plan. The Plan is designed to
    2   capture this upside, but not to rely on a speculative future to provide guaranteed returns. As discussed
    3   above, the Debtors have concrete, realistic projections to support their ability to make all required
    4   payments under the Plan. See Supplemental Weiss Declaration, ¶ 8-9. After payment of post-petition
    5   payables, payroll, professional fees and priority claims, as of the Effective Date, the Reorganized
    6   Debtors will have no further required payments under the Plan, except to Hillair. While the long-term
    7   future of the Reorganized Debtors may be speculative, their ability to make the payments required and
    8   perform under the Plan is not. Supplemental Weiss Declaration, ¶ 13.
    9              Here again, Amazon’s arguments are based on a pretense. The parties actually affected by any
  10    uncertainty in the future of the Reorganized Debtors are Hillair (as to payment of its reduced $3 million
  11    secured debt), and the unsecured creditors (as to the potential upside provided through the creditor trust
  12    and 20% equity stake). Hillair is presumably entitled to take the risk of non-payment of its $3 million
  13    restructured debt, and certainly does not need Amazon to protect its interests. As to the unsecured
  14    creditors, no creditor other than Amazon (to the extent Amazon can correctly be characterized as a
  15    creditor) objected to the Plan by the deadline, the Committee supports the Plan, and the unsecured
  16    creditor class voted unanimously in favor of the plan. Through the ballot process, the unsecured
  17    creditors were given the ability to choose whether to vote for the Plan despite the uncertainty of their
  18    recovery, and they unequivocally voted “yes.” Amazon now seeks to stand alone and overturn the
  19    clearly expressed will of the unsecured creditors, and actually seek the liquidation of the Debtors, for
  20    Amazon’s own purposes that transparently have nothing to do with the actual feasibility of the Plan.
  21    And again, Amazon failed to cash a ballot.
  22               B.     The Plan Provisions for Payment of Professional Fees are Feasible
  23               Amazon’s primary argument regarding feasibility is that the Estate Cash Payment of $1.5 million
  24    is insufficient to pay professional fees. It cannot be ignored that this issue has no bearing on Amazon.
  25    Regardless, this argument is both based on unfounded and clearly unreasonable assumptions and
  26    speculation, and plainly incorrect with regard to the alleged implications for feasibility.
  27               Amazon’s objection is based on its own back-of-the-envelope math, which is unsupported by any
  28    evidence or testimony. Rather, Amazon simply speculates that the Debtors will continue to incur
                                                                                               REPLY IN SUPPORT OF
                                                                                               PLAN CONFIRMATION
                                                         -10-                        Case No. 2:19-bk-14989-WB
4846-4995-2705.5
        Case 2:19-bk-14989-WB            Doc 831 Filed 07/02/20 Entered 07/02/20 20:44:40                Desc
                                         Main Document    Page 13 of 29


    1   professional fee obligations post-confirmation at the same rate as pre-confirmation. Amazon provides
    2   no valid or sensible basis for this wildly incorrect assumption, which is markedly contrary to the realities
    3   of bankruptcy practice, something of which Amazon’s bankruptcy counsel surely is well aware. It is
    4   also highly troubling that Amazon’s objection is based on assumptions regarding fees that are largely
    5   driven by Amazon’s own conduct, as Amazon relentlessly drives up costs of litigation at every
    6   opportunity while it seeks the liquidation of the Debtors which would harm all other creditors and
    7   destroy creditor recoveries.
    8              In reality, as Amazon acknowledges, once the Plan is confirmed, the only material post-
    9   confirmation work to be done by Debtors’ counsel is (i) Plan implementation, (ii) a final fee application,
  10    and (iii) prosecution of the Amazon litigation, which is also being prosecuted by Hillair’s counsel
  11    (without cost to the Debtors’ estate) pursuant to this Court’s Order Granting Hillair Capital
  12    Management, LLC’s Motion to Intervene as Co-Plaintiff dated March 27, 2020 [Dkt. No. 57]. The
  13    suggestion that the work of Debtors’ counsel post-confirmation would amount to $170,000 per month is
  14    clearly disingenuous, especially given the expectation that counsel for Hillair will shoulder most of the
  15    load in the Amazon litigation. For example, while charges may vary based upon the confirmation
  16    hearing work in opposition to Amazon, the charges of the Debtors’ counsel for May 2020 fees were only
  17    $34,022.00 in fees and $400.45 in expenses. See Supplemental Weiss Declaration, ¶ 14. The
  18    estimated charges for Debtors’ counsel for June 2020 fees, in preparing for the centerpiece of the
  19    remaining tasks left to address in these cases – the confirmation dispute with Amazon – were higher in
  20    the estimated approximate amount of $112,794.00 in fees and $5,460.20 in expenses. Id. The reduced
  21    budget amounts in the cash collateral budget reflect the realistic expectation that estate professional fees
  22 will decrease substantially post-confirmation. Id.

  23               Currently, the Debtors estimate that total unpaid estate professional fees through June 2020 will
  24 be approximately $1,655,466.26, before adjustment for the $1.475 million cap under the Estate Cash

  25 Payment. See Supplemental Weiss Declaration, ¶ 15, Exhibit C (P_Ex_4) to the Supplemental Weiss

  26 Declaration. To the extent that post-confirmation fees exceed the budgeted amounts under the cash

  27 collateral budget, this total unpaid amount might increase slightly leading up to the Effective Date. On

  28 the other hand, if post-confirmation fees are less than budget, this amount would decrease leading up to
                                                                                                REPLY IN SUPPORT OF
                                                                                                PLAN CONFIRMATION
                                                          -11-                        Case No. 2:19-bk-14989-WB
4846-4995-2705.5
        Case 2:19-bk-14989-WB            Doc 831 Filed 07/02/20 Entered 07/02/20 20:44:40                Desc
                                         Main Document    Page 14 of 29


    1   the Effective Date, because the excess amounts under the budget will reduce those fees. These amounts
    2   also do not take into account any reductions in the allowed amount of fees, and all fees are subject to
    3   final fee approval. In other words, if there are no reductions in allowance of fees, and post-confirmation
    4   fees are not less than budgeted, total unpaid fees at the effective date might be slightly more than $1.6
    5   million. While there are no guaranties, the Plan Proponents estimate that the fees will be reduced after
    6   the Effective Date, as indicated on Exhibit D (P_Ex_5) to the Weiss Declaration, resulting in a decrease
    7   of the total unpaid estate professional amounts to approximately $1,567,966.26. Id. In any event, this
    8   does not affect feasibility.
    9              As Amazon points out, feasibility under Section 1129 requires that the Plan is “not likely to be
  10    followed by … liquidation, or the need for further financial reorganization….” 11 U.S.C. § 1129(a)(11).
  11    The mechanism for payment of professional fees in the Plan, out of operating capital through the cash
  12    collateral budget and out of the Estate Cash Payment as to any amounts above budget, does not present a
  13    challenge to feasibility. Even if unpaid professional fees at the effective date exceed the available funds
  14    of $1,475,000 from Estate Cash Payment,7 this will not lead to liquidation or further reorganization.
  15               The structure of the Plan provides for payment of professional fees solely from the cash
  16 collateral budget amounts, plus the Estate Cash Payment funds. To the extent the unpaid fees at the

  17 Effective Date exceed these amounts, this operates as a cap. Whether or not this might be grounds for

  18 an objection from a professional under 1129(a)(9), the affected professionals have not objected to this

  19 treatment, and Amazon would not have standing to raise this objection. In any event, there are

  20 absolutely no grounds for the suggestion that this treatment might lead to a liquidation, which would be

  21 the only basis for the objection Amazon asserts as to feasibility under 1129(a)(11).

  22 ///

  23 ///

  24 ///

  25

  26

  27
        7
  28      The provisions of the plan require that a minimum of $25,000 be transferred to the creditor trust,
        reducing the available amount from the $1,500,000 funded.
                                                                                                REPLY IN SUPPORT OF
                                                                                                PLAN CONFIRMATION
                                                          -12-                        Case No. 2:19-bk-14989-WB
4846-4995-2705.5
        Case 2:19-bk-14989-WB            Doc 831 Filed 07/02/20 Entered 07/02/20 20:44:40                 Desc
                                         Main Document    Page 15 of 29


    1                         III. THE PROPOSED EFFECTIVE DATE IS REASONABLE
    2
                   A.     The “Effective Date” Cases Cited by Amazon are Easily Distinguished From The
    3                     Case at Hand
                   It makes sense that Amazon does not delve into the details of the case law it cites in its objection
    4
        to the Plan, because such case law does not support its position. For example, Amazon’s reliance on the
    5
        Middle District of Florida Bankruptcy Court’s decision in In re Yates Development, Inc., 258 B.R. 36
    6
        (Bankr. M.D. Fla. 2000) is misplaced. In the Yates case, the Court determined that the entire purpose of
    7
        the Debtors’ chapter 11 plan was to try to extend an option to purchase real estate and avoid a $5,000
    8
        per day penalty to exercise the option. The Yates debtor’s bankruptcy case was filed the day before the
    9
        option was set to expire. The option contract provided that the purchase price would be increased by
  10
        $5,000 per day, starting the day after filing. The Yates debtor filed an adversary proceeding seeking an
  11
        order that the $5,000 per day increase in purchase price was an unenforceable penalty, as well as an
  12
        objection to the optioner’s claim for the daily increase amount, without EVER having exercised the
  13
        option. The Bankruptcy Court ruled against the Debtor on both of these matters and the Debtor
  14
        appealed.
  15
                   Meanwhile, to make an end-run around the Bankruptcy Court’s ruling, the Debtor filed a chapter
  16
        11 Plan that said it would only go into effect if the debtor obtained a favorable ruling on appeal against
  17
        the $5,000 per day Penalty provision under in its contract with optioner. In other words, the effective
  18
        date in the Yates case was completely contingent on an absolute uncertainty, without any clarity as to the
  19
        likelihood of the contingency occurring or the timeline for such contingency to pass.
  20
                   The Court found that the delay and conditioning of the effective date upon a single result – the
  21
        Debtor winning the appeal – was unreasonable, because it put all the risk of the delay on only the
  22
        optioner. The optioner was forced to sit and accrue a penalty claim without knowing that there would be
  23
        money to pay or that it would ever receive the right it had under the option contract because the Debtor
  24
        never even exercised the option. It is important to note that the Bankruptcy Court in Yates did not say
  25
        per se that an effective date taking place after a confirmation date was problematic. The court found
  26
        that the Plan was not proposed in good faith because it would not achieve a result consistent with the
  27
        purposes of the Bankruptcy Code and therefore the Plan could not be confirmed.
  28
                                                                                                  REPLY IN SUPPORT OF
                                                                                                  PLAN CONFIRMATION
                                                           -13-                         Case No. 2:19-bk-14989-WB
4846-4995-2705.5
        Case 2:19-bk-14989-WB            Doc 831 Filed 07/02/20 Entered 07/02/20 20:44:40                Desc
                                         Main Document    Page 16 of 29


    1              The joint Plan in these chapter 11 cases, on the other hand, is completely different. The Plan
    2   achieves numerous valid objectives at the core of the provisions and purposes of chapter 11 bankruptcy.
    3   These include, without limitation: (i) reorganizing the Debtors’ business so that it may exit chapter 11 as
    4 a going concern; (ii) restructuring the Debtors’ debt and obligations; (iii) assuming valuable contracts

    5 and rejecting burdensome contracts; (iv) allocating the value of the Debtors’ estate to creditors in

    6   accordance with the Bankruptcy Code, including through the sharing of equity in the Reorganized
    7   Debtors; (v) distributing funds and trust interests to and for the benefit of creditors, including unsecured
    8   creditors, who otherwise would have no recovery; (vi) providing a vehicle for pursuit of avoidance
    9   actions and claims for the benefit of creditors; and (vii) resolving litigation and claims.
  10               Moreover, unlike the plan in Yates, which was contingent on the Debtor winning an uncertain
  11    litigation, the joint Plan is not contingent on a wholly speculative and contingent event. Rather, the Plan
  12    proposes to go effective on a date certain and the requirements to do so have been met.
  13               In addition, in the Yates case, the Bankruptcy Court determined that the purpose of the Yates plan
  14    was to shift risk to the optioner. In this case, Amazon is not taking risk and is not harmed. Amazon’s
  15    Effective Date allegations as to harm are an attempt to re-litigate the unsuccessful arguments Amazon
  16    pursued in connection with its Motion for Relief from the Stay to terminate the Amazon Contract and
  17    Amazon’s subsequent challenge to the Disclosure Statement. Amazon already argued that it were
  18    harmed by continuing to do business with the Debtors, including because the Debtors are not a DSP
  19    “2.0,” although Amazon now argues that the fact Scoobeez is not a DSP 2.0 is somehow costing it
  20    between $1,566,033.49 and $2,237,190.70 (over some period which Amazon does not describe – is it
  21    over one month? One year? A decade?). In the context of Amazon’s motion to lift the automatic stay,
  22    extensive depositions and document productions and other discovery demonstrated that Amazon is not
  23    harmed. At the March 19, 2020 hearing, this Court denied Amazon’s motion to lift the automatic stay
  24    and ruled that the Debtors were performing adequately if not better and Amazon is making money as a
  25    result of the Debtors’ performance. Nothing has changed. The Debtors are performing under the
  26    contract. Continuing from prior evidence submitted by the Debtors, the Debtors are performing well
  27    according to Amazon’s own metrics and their performance has improved overall through the chapter 11
  28    proceeding. See Voskanian Declaration, ¶¶ 3, 6. Moreover, Amazon already had argued in connection
                                                                                                REPLY IN SUPPORT OF
                                                                                                PLAN CONFIRMATION
                                                          -14-                        Case No. 2:19-bk-14989-WB
4846-4995-2705.5
        Case 2:19-bk-14989-WB           Doc 831 Filed 07/02/20 Entered 07/02/20 20:44:40             Desc
                                        Main Document    Page 17 of 29


    1   with its denied lift stay motion that it was harmed because Scoobeez is not a DSP “2.0”. Amazon
    2   should not be able to argue this, when the evidence indicates that Scoobeez had previously said they
    3 would agree to be a DSP 2.0 if Amazon had demanded it and have said as much during these cases. See

    4 Voskanian Declaration, ¶ 4; See also Exhibit D (P_Ex_6) to Moses Declaration, Exhibit 11 to

    5 Deposition: Email from Shahan Ohanessian Regarding 2.0]. Amazon did not respond and

    6 effectively rejected the Debtors’ becoming a DSP 2.0. Id. In addition, as of late January, Amazon

    7 continues to do business with other DSP 1.0s other than Scoobeez (at least 35 of them). See Transcript

    8 of Deposition of James Wilson Exhibit C (P_Ex_7) to Moses Declaration, p. 58. Moreover, given the

    9 COVID-19 pandemic, the demand for delivery services has increased. Voskanian Declaration, ¶ 7.

  10    Amazon has provided no evidence that it is harmed and this was already determined in connection with
  11    the lift stay motion.
  12               Similarly, the case In re Wonder Corporation of America, 70 B.R. 1018 (Bankr. D. Conn. 1987),
  13 cited by Amazon does not support Amazon’s position. In that case, three banks objected to a debtor’s

  14 effective date, arguing that the effective date was a date that was not defined and that the effective date

  15 should be a short period after confirmation. The Court explained that in the absence of a definition or

  16 meaning for the plan “effective date” in the Bankruptcy Code, the Bankruptcy Court has the power to

  17 supply such meaning, so that the effective date is linked to the happening of a particular event and is not

  18 later than reasonably necessary to accomplish a legitimate purpose. Wonder Corp., 70 B.R. at 1020-21.

  19 The Bankruptcy Court further observed that “it is not uncommon for a plan to fix the effective date to a

  20 time after the confirmation order is final.” and that “in the real world of bankruptcy reorganization, it

  21 might not be attainable” to have a certain effective date close to confirmation. Id. at 1020-21.

  22 Accordingly, the Court overruled the banks’ objections to the effective date being an uncertain date after

  23 the confirmation date.

  24               The case In re Potomac Iron Works, 217 B.R. 170 (Bankr. D. Maryland 1997), cited by Amazon,
  25 is also readily distinguished. In that case, the Debtor sought confirmation of a plan that contained an

  26 effective date more than 1 year after the date of confirmation. The Potomac Iron Works debtor filed its

  27 plan approximately 4 years after the filing of its bankruptcy case, and after it was no longer operating as

  28 a going concern. The IRS and State of Maryland taxing authorities, who had already waited for 4 years
                                                                                            REPLY IN SUPPORT OF
                                                                                            PLAN CONFIRMATION
                                                        -15-                       Case No. 2:19-bk-14989-WB
4846-4995-2705.5
        Case 2:19-bk-14989-WB            Doc 831 Filed 07/02/20 Entered 07/02/20 20:44:40                Desc
                                         Main Document    Page 18 of 29


    1   to receive their taxes and who were entitled to payment of post-petition administrative tax claims that
    2   were entitled to payment on the effective date, objected to the plan providing for an effective date more
    3   than 1 year past confirmation. Importantly, the Potomac Iron Works plan provided for the transfer of
    4   the operating entity to a buyer in the meantime, before the payment of administrative taxes, solely as an
    5   “if come” in the event the buyer generated enough money to pay.
    6              Under those extreme circumstances, the Bankruptcy Court found that the plan forced the
    7   objecting taxing authorities to take all the risk of the plan, after they were already waiting for 4 years for
    8   distribution, and effectively forced those administrative creditors to finance the case and sale with
    9   complete uncertainty even though the debtor might never have the cash to pay them and waiting over
  10    one year more under the circumstances was an unreasonable period.
  11               Again, this case is entirely distinguishable. Amazon is a customer whose contract is being
  12    rejected. They are not entitled to tax payments on the effective date like the post-petition taxing
  13    authorities’ claims in the Potomac Iron Works case. Moreover, the transfer of the debtors’ business is
  14    not taking place before the effective date, and there is not a need for merely “hoped for” amounts to pay
  15    administrative claims after the sale, as the Potomac Iron Works plan proposed. In addition, the Plan
  16    Proponents are not asking for over a year after confirmation. The proposed Effective Date of December
  17    31, 2020 is less than half that time and supported by reasonable and legitimate bases.
  18               In re Kruger, 66 B.R. 463 (Bankr. S.D. Fla 1986), another case cited by Amazon, is also very
  19    different than this case. In Krueger, the debtors’ plan proposed a sale of a building without any
  20    effective date and thus in substance (like the Potomac Iron Works plan, discussed above) indefinitely
  21    delayed payment of taxes required to be paid on the effective date until the uncertain time of the sale and
  22    required taking authorities to subsidize the plan. The plan in the Krueger case also did not provide for
  23    any possible recovery for unsecured creditors (like the joint plan in this case does). Furthermore, the
  24    Bankruptcy Court critically determined that the plan was inequitable because it forced the debtor’s
  25    mortgage to be subordinated to inferior obligations. Under those very different circumstances, the Court
  26    determined that the plan was not filed in good faith and was unreasonable and actually dismissed the
  27    chapter 11 case because the Court determined that the case was taking advantage of the secured creditor.
  28
                                                                                                REPLY IN SUPPORT OF
                                                                                                PLAN CONFIRMATION
                                                          -16-                        Case No. 2:19-bk-14989-WB
4846-4995-2705.5
        Case 2:19-bk-14989-WB           Doc 831 Filed 07/02/20 Entered 07/02/20 20:44:40               Desc
                                        Main Document    Page 19 of 29


    1              The case In re Jones, 32 B.R. 951 (Bankr. D. Utah 1983), cited by Amazon, does not even
    2   contain a ruling regarding the reasonableness of the timing of a proposed effective date, but is cited for a
    3   soundbite of dicta. Rather, the dispute in the case was about the propriety of the debtors’ attempt to use
    4   a deferred effective date to enable payments to a class over time but still keep a class as unimpaired (and
    5   thus avoid having to use cramdown under section 1129(b) of the Bankruptcy Code). The court ruled
    6   that the deferred effective date made the relevant classes impaired and thus enabled them to vote. In re
    7   Jones, 32 B.R. 951, 960 (Bankr. D. Utah 1983).
    8
                   B.     The Proposed Effective Date of December 31, 2020 Is Supported by Reasonable ad
    9
                          Legitimate Bases and the Debtors’ Reasonable Business Judgment
  10               As provided in the Debtors’ memorandum in support of confirmation, the Debtors have cited
  11    numerous cases that demonstrate that (i) plan effective dates taking place months or even longer after
  12 confirmation are a common and ordinary part of modern chapter 11 practice, and (ii) this Court has the

  13 discretion to approve an effective date after the confirmation date where a reasonable and legitimate

  14 basis exists. In this case, the Debtors, Hillair and the Committee have several reasonable and legitimate

  15 bases for the proposed Effective Date of December 31, 2020. Supplemental Weiss Declaration, ¶ 16.

  16 The Debtors require time to do an appropriate, protective winddown of their business with Amazon, to

  17    avoid problems for themselves and Amazon. Id. If the Debtors’ business is forced to a crashing halt,
  18    they will have ongoing obligations for costs, (e.g., payroll), without generating consistent revenue to
  19    support such costs. This would critically harm the Debtors’ cash and their ability to reorganize.
  20    Moreover, the Debtors also need time to plan and provide appropriate WARN Act notices in order to
  21    avoid WARN Act liability that would swamp the Debtors’ estates. Id. This would destroy value,
  22    causing irreparable harm to all constituents. Importantly, although, contrary to Amazon’s baseless
  23    claims, the Debtors’ projections do not include any (let alone 3 years of) post-Effective Date revenues
  24    from Amazon; the projections include receipts from continued business until they exit bankruptcy on the
  25    Effective Date of December 31, 2020. Id.
  26               With respect to the Debtors’ and other Plan Proponents’ decision to reject the Amazon Contract,
  27    as of the bankruptcy exit, there is no “gamesmanship” as complained of by Amazon. The decision was
  28    made to do so recently in accordance with the Plan timetable because it became clear, after months of
                                                                                              REPLY IN SUPPORT OF
                                                                                              PLAN CONFIRMATION
                                                         -17-                       Case No. 2:19-bk-14989-WB
4846-4995-2705.5
        Case 2:19-bk-14989-WB            Doc 831 Filed 07/02/20 Entered 07/02/20 20:44:40                Desc
                                         Main Document    Page 20 of 29


    1   continuing disputes and litigation, that there was no point to trying to negotiate rationally with Amazon
    2   regarding continuing to do business after they exit from bankruptcy on the Effective Date.
    3   Supplemental Weiss Declaration, ¶ 17. This is evidenced further now by Amazon’s objection, in which
    4   Amazon, despite having no rational business reason or benefit, and notwithstanding that they give
    5   Debtors’ high marks for performance, vengefully states it wants the Debtors’ business liquidated in a
    6   chapter 7.
    7              Finally, as discussed further in the reply to Amazon’s objection to the motion to assume or reject
    8   contracts, even though (a) no other contract counterparty (or literally anyone else) objected, and (b) the
    9   Debtors, under section 365 of the Bankruptcy Code, should have the right to assume or reject contracts
  10    for so long as they are in bankruptcy, to address Amazon’s objection to the executory contract
  11    assumption and rejection motion in this regard, the Debtors would agree in the confirmation order that
  12    they cannot change the designation of assumed or rejected contracts after the confirmation date.
  13    Notably, the standard for rejecting an executory contract, as the Debtors have proposed to do with
  14    respect to the Amazon Contract, is that such rejection constitutes a sound exercise of the Debtors’
  15    business judgment. In re Pomona Valley Med. Grp., Inc., 476 F.3d 665, 670 (9th Cir. 2007), quoting
  16    Durkin v. Benedor Corp. (In re G.I. Indust., Inc.), 204 F.3d 1276, 1282 (9th Cir. 2000); see also NLRB
  17    v. Bildisco & Bildisco, 465 U.S. 513, 523 (1984); see also In re Chi-Feng Huang, 23 B.R. 798, 800 (9th
  18    Cir. BAP 1982). The Debtors determined to reject the Amazon Contract in an exercise of their sound
  19    business judgment. See Supplemental Weiss Declaration, ¶ 17. Therefore, the bankruptcy court should
  20    approve the rejection of an executory contract under section 365(a) “unless it finds that the debtor-in-
  21    possession’s conclusion that rejection would be ‘advantageous is so manifestly unreasonable that it
  22    could not be based on sound business judgment, but only on bad faith, or whim or caprice.’” Pomona
  23    Valley Med. Grp., Inc., 476 F.3d at 670, quoting Lubrizol Enter. v. Richmond Metal Finishers, 756 F.2d
  24    at 1047. Amazon has not even attempted to, and cannot, demonstrate that the Debtors’ rejection of the
  25    Amazon Contract as of the Effective Date is an unsound exercise of the Debtors’ business judgment.
  26

  27

  28
                                                                                                REPLY IN SUPPORT OF
                                                                                                PLAN CONFIRMATION
                                                          -18-                        Case No. 2:19-bk-14989-WB
4846-4995-2705.5
        Case 2:19-bk-14989-WB           Doc 831 Filed 07/02/20 Entered 07/02/20 20:44:40                  Desc
                                        Main Document    Page 21 of 29


    1                                      IV. THE PLAN IS CONFIRMABLE
    2
                   A.     The Plan Satisfies the “Best Interests of Creditors” Test Because Hillair Holds a
    3
                          Valid, Perfected Security Interest in the Debtors’ Post-Petition Assets
    4              Amazon alleges that the Plan cannot be confirmed because the “best interests of creditors” test
    5   under section 1129(a)(7) cannot be satisfied. In support of this argument, Amazon mistakenly claims
    6   that Hillair “does not have a security interest in the Debtors’ post-petition receipts.” Objection, p. 18, ln.
    7   8-9. At the outset of this case, the Debtors, the Committee and Hillair entered into that certain Second
    8   Stipulation for (1) Authorization to Use Cash Collateral on an Interim Basis; and (2) Appointment of a
    9   Chief Restructuring Officer [Docket No. 132] Exhibit A (P_Ex_8) to the Moses Declaration (the
  10    “Cash Collateral Stipulation”), which has continued through the present cash collateral stipulation
  11    Exhibit B (P_Ex_9) to the Moses Declaration. Under the Cash Collateral Stipulation, the Debtors
  12 granted Hillair “a postpetition security interest and replacement lien . . . in all present and future,

  13 prepetition and postpetition assets of the Debtors . . . to the extent of any postpetition diminution in

  14    value of the Prepetition Collateral.” See Docket No. 132, Para. 5.1. The Cash Collateral Stipulation
  15    further provides that “the liens and security interests in favor of Hillair with respect to the Collateral,
  16    both prepetition and postpetition, . . . are valid, enforceable, perfected, and unavoidable under the
  17    Bankruptcy Code, including Section 552 and any other applicable law.” See Docket No. 132, Para. 18.1
  18               In its Plan confirmation objection, Amazon conveniently ignores the Cash Collateral Stipulation
  19    and Hillair’s post-petition security interest in the Debtors’ post-petition assets, which this Court has
  20    approved time and time again. See, e.g., Docket Nos. 135, 172, 328, 490, 662, and 796. Instead,
  21    Amazon erroneously claims that section 552(b) cuts off Hillair’s lien postpetition and relies on the
  22    Bankruptcy Appellate Panel’s decisions in Premier Golf and Skagit Pacific for the generalized
  23    proposition that a lender’s prepetition security interest does not extend post-petition assets of the debtor.
  24    Objection, p. 18, ln. 20 to p. 19, ln. 6. Those cases do not apply here, where Hillair was granted a lien
  25    in postpetition assets. Neither of those cases involved any cash collateral stipulations or other
  26    agreements or orders whereby the debtor granted the secured lender a security interest in its postpetition
  27 assets and waived its rights under section 552.

  28
                                                                                                 REPLY IN SUPPORT OF
                                                                                                 PLAN CONFIRMATION
                                                         -19-                         Case No. 2:19-bk-14989-WB
4846-4995-2705.5
        Case 2:19-bk-14989-WB            Doc 831 Filed 07/02/20 Entered 07/02/20 20:44:40                  Desc
                                         Main Document    Page 22 of 29


    1              Indeed, in Premier Golf Properties the secured lender filed a motion seeking to prohibit the
    2   debtor from using cash collateral generated by the debtor’s postpetition green fees and driving range
    3   fees. See In re Premier Golf Props., LP, 477 B.R. 767, 769-71 (B.A.P. 9th Cir. 2012). The Bankruptcy
    4   Court found that that the green fees and driving range fees did not constitute rent for purposes of section
    5   552(b)(2) or proceeds from payment intangibles or licenses in which the lender held a security interest
    6   for purposes of section 552(b)(1). Id. at 773-77. Further, there was no consensual cash collateral
    7   stipulation in which the debtor granted the lender a security interest in postpetition collateral and waived
    8   its rights to challenge that interest under the Bankruptcy Code, including under section 552. Id. Thus,
    9   Amazon’s reliance on Premier Golf is misplaced.
  10               Similarly, Skagit Pacific did not involve a consensual cash collateral stipulation granting an
  11    interest in postpetition collateral. In that case, the BAP reversed the bankruptcy court’s determination
  12    that the secured lender had a security interest in the proceeds of a postpetition account receivable. See
  13    In re Skagit Pac. Corp., 316 B.R. 330, 336-37 (B.A.P. 9th Cir. 2004). The court found that the proceeds
  14    at issue were collected in satisfaction of an account receivable that arose after the filing of the debtor’s
  15    bankruptcy case and which did not constitute proceeds under section 552(b). Id. at 337. Further, the
  16    court determined that the secured creditor could not adequately demonstrate that the proceeds were
  17    traceable to a prepetition asset. Id. at 337-40. Again, the Skagit Pacific case did not involve a
  18    consensual cash collateral stipulation in which the debtor granted the lender a security interest in
  19    postpetition collateral. Thus, Amazon’s reliance on Skagit Pacific is also misplaced.
  20               While the Debtors granted Hillair postpetition liens in all present and future postpetition assets
  21    “to the extent of any postpetition diminution in value of the Prepetition Collateral,” Amazon has not
  22    raised in its objection to Plan confirmation that Hillair has not suffered any diminution of in the value of
  23    the Prepetition Collateral. Nor could it. As of the Petition Date, Scoobeez held cash and cash
  24    equivalents in the amount of $824,272.77 and accounts receivable in the amount of $4,189,487.78. See
  25    Schedule A/B at Docket No. 112, pp. 17-18. During the early months of the Debtors’ cases this cash
  26    and the proceeds from the accounts receivable were used to support the Debtors’ ongoing business
  27    operations pursuant to the Cash Collateral Stipulation. The consumption of that prepetition collateral
  28    resulted in a diminution in value of approximately $5 million. Further, Scoobeez scheduled a “Loan
                                                                                                  REPLY IN SUPPORT OF
                                                                                                  PLAN CONFIRMATION
                                                           -20-                         Case No. 2:19-bk-14989-WB
4846-4995-2705.5
        Case 2:19-bk-14989-WB           Doc 831 Filed 07/02/20 Entered 07/02/20 20:44:40                Desc
                                        Main Document    Page 23 of 29


    1   Receivable” due from its principal, Shahan Ohanessian, in the amount of $1,587,750.64 as of the
    2   Petition Date. See Schedule A/B at Docket No. 112, p. 25. That loan receivable is essentially worthless
    3   given the commencement of Shahan Ohanessian’s bankruptcy case, which is also pending before this
    4   Court. See In re Ohanessian, Case No. 2:20-bk-12167-WB (Bankr. C.D. Cal.). With these three
    5 categories of collateral alone, the diminution in value of Hillair’s prepetition collateral exceeds $6.5

    6   million. Accordingly, Hillair claims are secured by significant value of the Debtors’ postpetition assets.
    7   The projected liquidation value of the Debtors’ assets set forth in Exhibit A (Liquidation Analysis) to the
    8 First Amended Disclosure Statement is $6.39 million, which has not been challenged by Amazon or any

    9 other creditor. Thus, Hillair would arguably be entitled to all proceeds resulting from a liquidation of

  10 the Debtors’ assets thereby satisfying the “best interest of creditors” test under section 1129(a)(7).8

  11               B.     The Release Clauses will be Tailored
  12               Amazon objects to the third party release provisions of the Plan. The Plan Proponents intended
  13    to provide for consensual releases in Article IX.B.c. of the Plan by allowing creditors who voted to opt
  14    out of the releases if they so chose.
  15               However, to the extent creditors did not opt out of the releases, such releases are consensual and
  16    permissible under Ninth Circuit law. In re Pacific Gas & Elec., 304 B.R. 395, 416-18, n. 26 (N.D. Cal.
  17    2004); see also In re Station Casinos, Inc., No. 09-52477, 2011 WL 6813607 (Bankr. D. Nev. June 08,
  18    2011) (“A release of non-debtor third parties voluntarily and knowingly given by a creditor or equity
  19    holder in connection with a chapter 11 plan does not implicate the concerns regarding third party
  20    releases discussed by the Ninth Circuit Court of Appeals in Lowenschuss.”).
  21               To the extent the third party releases are not deemed consensual and are therefore impermissible
  22    under Ninth Circuit law, the Confirmation Order will provide that the releases will not apply as to or be
  23    enforced against those parties.
  24

  25

  26

  27    8
       In the event the Plan is not confirmed or does not go effective, the Debtors and Committee and Hillair
  28 reserve  all rights with respect to cash collateral and lien arguments vis a vis Hillair’s claims and liens
     and do not waive any arguments based upon the statements herein.
                                                                                                REPLY IN SUPPORT OF
                                                                                                PLAN CONFIRMATION
                                                          -21-                        Case No. 2:19-bk-14989-WB
4846-4995-2705.5
        Case 2:19-bk-14989-WB           Doc 831 Filed 07/02/20 Entered 07/02/20 20:44:40                 Desc
                                        Main Document    Page 24 of 29


    1              C.     The Exculpation Clause Is Appropriate
    2              The exculpation clause at Section XI.A. of the Plan complies with the binding precedent of this
    3   Circuit. The Plan exculpation clause is very similar to the clause that was recently approved in Blixseth
    4   v. Credit Suisse, 2020 WL 3089263 (9th Cir. June 11, 2020). In Blixseth, the Ninth Circuit upheld an
    5   exculpation clause that was limited only to issues regarding the bankruptcy case and only covered the
    6   parties that had participated in it. Id. at *5. It also included limitations on exculpation for matters
    7   determined to be the result of gross negligence or willful misconduct. Id. Here, the Plan’s Exculpation
    8   Clause specifically addresses the Chapter 11 Cases, the Plan approval process and the facts related to it,
    9   and those parties who were involved in these matters, and does not release any debts. Furthermore, it
  10    carves out from the exculpation any liability if there is a judicial determination of gross negligence or
  11    willful misconduct, as is required by Blixseth. Therefore it should be approved.
  12               D.     The Injunction and Discharge Provisions are Standard and Appropriate
  13               The Plan’s injunction in section XI.F. is proper and should be approved with the Plan, and
  14 Amazon’s objections are largely inapplicable. Injunctions feature in nearly every chapter 11 bankruptcy

  15 plan in this district and others. See, e.g., In re Pacific Gas & Elec., Case No. 19-30088, Bankr. N.D. Cal.

  16 June 20, 2020 (Confirmation Order, Dkt. No. 8053, ¶52); In re QF Liquidation, Inc., Case No. 16-

  17 11202, Bankr. C.D. Cal. July 29, 2019 (Confirmation Order, Dkt. No. 683, ¶18). To the extent that

  18 Amazon is concerned that its appeal of certain decisions in the Chapter 11 Cases would be affected, the

  19 Plan Proponents did not intend that result and will prepare language for the confirmation order that

  20 makes clear that the appeal is not affected by such injunction.

  21                      Without any evidence, Amazon also objects to the Injunction as it relates to parties with
  22 assumed contracts and some sort of hypothetical potential indemnity or contribution claims under such

  23 contracts. This objection does not withstand the barest scrutiny. First, Amazon’s contract is not one of

  24 the contracts the Debtors are assuming. Amazon has no standing to bring such an objection. Moreover,

  25 to the extent a contract counterparty should have objected to assumption based on some hypothetical

  26 indemnity or contribution “cure” as alleged by Amazon, they had an opportunity to do so and did not.

  27 None of the counterparties to a contract the Debtors proposed to assume filed any objection to the

  28 assumption of their contracts or cure or any provisions of the Plan. A core purpose of bankruptcy is
                                                                                                REPLY IN SUPPORT OF
                                                                                                PLAN CONFIRMATION
                                                          -22-                        Case No. 2:19-bk-14989-WB
4846-4995-2705.5
        Case 2:19-bk-14989-WB            Doc 831 Filed 07/02/20 Entered 07/02/20 20:44:40                  Desc
                                         Main Document    Page 25 of 29


    1   clarity and resolution of such claims. Amazon cannot turn this principle on its head based on
    2   hypotheticals that are not even known to exist nor raised by parties with standing.
    3                      Furthermore, contrary to Amazon’s allegations, the exculpation clause contains the
    4   required limitation on liability for acts that arise from gross negligence or willful misconduct and is
    5   proper under the binding precedent of this Circuit. The Injunction states that:
    6              To the extent of the releases and exculpation granted in this Plan, holders of Claims or
    7              Equity Interests as applicable shall be permanently enjoined from commencing or
    8              continuing in any manner against the Estate Released Parties, the Hillair Released Parties
    9              and the Exculpated Parties and their assets and properties, as the case may be, any suit,
  10               action or other proceeding, on account of or respecting any claim, demand, liability,
  11               obligation, debt, right, cause of action, interest or remedy released or exculpated pursuant
  12               to this Article.
  13               Therefore, because claims for gross negligence and willful misconduct are not exculpated under
  14 the Plan, the Injunction cannot apply to them, and parties may bring such claims.

  15                       Similarly, the Discharge provided for in Article XI.G is a common recitation of the
  16 discharge to which the Debtors are entitled under the Bankruptcy Code. See, e.g., In re Pacific Gas &

  17 Elec., Case No. 19-30088, Bankr. N.D. Cal. June 20, 2020 (Confirmation Order, Dkt. No. 8053, ¶49).

  18 There is no reason to remove such discharge. The Debtors are entitled to a discharge. As it is common

  19 for chapter 11 plans to contain an effective date that is well after the confirmation date, contrary to the

  20 entire purpose of bankruptcy reorganization, Amazon’s position would expose debtors and reorganized

  21 debtors, or even liquidating estates, in bankruptcy cases to a novel “window” for claims to survive

  22 between every confirmation date and every effective date. This result is nonsensical and would damage

  23 chapter 11 practice. If a party has a claim that arises after a confirmation date and before an effective

  24 date, it can bring it before the Court for an appropriate determination of how it should be treated. There

  25 is no reason to create a risk to the Debtors’ reorganization as requested by Amazon where no such claim

  26 exists.

  27

  28
                                                                                                 REPLY IN SUPPORT OF
                                                                                                 PLAN CONFIRMATION
                                                           -23-                        Case No. 2:19-bk-14989-WB
4846-4995-2705.5
        Case 2:19-bk-14989-WB            Doc 831 Filed 07/02/20 Entered 07/02/20 20:44:40                 Desc
                                         Main Document    Page 26 of 29


    1              E.     Amazon’s Miscellaneous Objections
    2              Amazon’s various “kitchen sink” objections to “Miscellanous Provisions” of the Plan are no
    3   obstacle to confirmation.
    4              With respect to the “Modification of the Plan” in section XII.D.6 of the Plan, to address
    5   Amazon’s objection, the Plan Proponents would reasonably clarify in the confirmation order that Plan
    6 modifications are subject to the requirements of section 1127 to the extent such section applies to such

    7   modifications.
    8              Amazon also objects to the terms of sections VII.K and VII. M. of the Plan, which are intended
    9   for ease and efficient use of estate and Court resources to allow the Plan Proponents to execute
  10    documents and take actions necessary or appropriate to effectuate the Plan, and to provide a clear
  11    expedited opportunity for the Court to address interference with the Plan by creditors or equity security
  12    holders. The Debtors believe such provisions should be approved. These provisions do not stop any
  13    party from seeking the relief of this Court if they believe the actions taken or requested by the Plan
  14    Proponents are not appropriate.
  15               Without waiving any rights as to unrelated matters such as mootness, the Plan Proponents did not
  16 intend through section XII.I of the Plan regarding “Existing Orders” to affect Amazon’s appeal rights

  17 and would clarify this in the confirmation order.

  18               Finally, through the boilerplate “Retention of Jurisdiction” provision at Article X of the Plan, the
  19    Plan Proponents intended to establish clarity that this Bankruptcy Court retains appropriate bankruptcy
  20    jurisdiction, rather than effect any expansion of such jurisdiction. The Plan Proponents can reasonably
  21    clarify in the confirmation order that this does not affect Amazon’s right to argue in Court pleadings that
  22    the Bankruptcy Court does not have jurisdiction over a given matter, such as in respect of the Motion to
  23    Withdraw the Reference that Amazon states it intends to file with respect to the Debtors’ and Hillair’s
  24    claims against Amazon for violation of the automatic stay and certain other matters.
  25    ///
  26    ///
  27    ///
  28
                                                                                                 REPLY IN SUPPORT OF
                                                                                                 PLAN CONFIRMATION
                                                           -24-                        Case No. 2:19-bk-14989-WB
4846-4995-2705.5
        Case 2:19-bk-14989-WB           Doc 831 Filed 07/02/20 Entered 07/02/20 20:44:40               Desc
                                        Main Document    Page 27 of 29


    1                                               V. CONCLUSION
    2              As set forth above and in the Supplemental Weiss Declaration, the Initial Weiss Declaration, the
    3   Voskanian Declaration, the Kaufman Declaration, the Debtors’ memorandum in support of confirmation
    4 of the Plan [Dkt. No. 792], and the Committee’s joinder in the Debtors’ memorandum [Dkt. No. 799],

    5   and in the Plan and Disclosure Statement, the Plan is feasible and confirmable. The Plan constitutes the
    6   best and potentially only means of establishing a recovery for creditors other than Hillair. Accordingly,
    7 creditors overwhelmingly voted in favor of the Plan, and no party from Amazon has objected to Plan

    8 confirmation. The Debtors, Hillair and the Official Committee of Unsecured Creditors respectfully

    9 request that the Court overrule the Amazon Objection and enter an order confirming the Plan.

  10
        DATED: July 2, 2020                              FOLEY & LARDNER LLP
  11

  12                                                     /s/ John Simon
                                                         John Simon
  13
                                                         Ashley M. McDow (245114)
  14                                                     John A. Simon (admitted Pro Hac Vice)
                                                         Shane J. Moses (250533)
  15
                                                         Attorneys for Debtors SCOOBEEZ, SCOOBEEZ
  16                                                     GLOBAL, INC., and SCOOBUR, LLC

  17
                                                         BUCHALTER, A PROFSSIONAL
  18                                                     CORPORATION
  19                                                     /s/ Anthony Napolitano
                                                         Anthony Napolitano
  20
                                                         Attorneys for HILLAIR CAPITAL MANAGEMENT
  21                                                     LLC AND HILLAIR CAPITAL ADVISORS LLC
  22

  23                                                     LEVINE, NEALE, BENDER, YOO & BRILL
                                                         L.L.P.
  24
                                                          /s/ David Neales
  25                                                     David Neales
  26                                                     Attorneys for THE OFFICIAL COMMITTEE OF
                                                         UNSECURED CREDITORS
  27

  28
                                                                                              REPLY IN SUPPORT OF
                                                                                              PLAN CONFIRMATION
                                                         -25-                       Case No. 2:19-bk-14989-WB
4846-4995-2705.5
       Case 2:19-bk-14989-WB                    Doc 831 Filed 07/02/20 Entered 07/02/20 20:44:40                                       Desc
                                                Main Document    Page 28 of 29


                                                      PROOF OF SERVICE OF DOCUMENT

        I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
        Foley & Lardner LLP, 555 South Flower Street, Suite 3300, Los Angeles, CA 90072-2411



        A TRUE AND CORRECT COPY OF THE FOREGOING DOCUMENT ENTITLED (SPECIFY): JOINT REPLY OF
        THE DEBTORS, HILLAIR CAPITAL MANAGEMENT, LLC, AND THE OFFICIAL COMMITTEE OF
        UNSECURED CREDITORS, AS PLAN PROPONENTS, TO AMAZON LOGISTICS, INC.’S OBJECTIONS TO
        CONFIRMATION WILL BE SERVED OR WAS SERVED (A) ON THE JUDGE IN CHAMBERS IN THE FORM
        AND MANNER REQUIRED BY LBR 5005-2(D); AND (B) IN THE MANNER STATED BELOW:


        1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
        General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the
        document. On (date) 7/2/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding
        and determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at
        the email addresses stated below:



                                                                                           Service information continued on attached page

        2. SERVED BY UNITED STATES MAIL:
        On (date) 7/2/20, I served the following persons and/or entities at the last known addresses in this bankruptcy
        case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States
        mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
        mailing to the judge will be completed no later than 24 hours after the document is filed.
        Honorable Julia W. Brand
        United States Bankruptcy Court
        Central District of California
        Edward R. Roybal Federal Building and Courthouse
        255 E. Temple Street, Suite 1382
        Los Angeles, CA 90012


                                                                                           Service information continued on attached page

        3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
        method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)               ,I
        served the following persons and/or entities by personal delivery, overnight mail service, or (for those who
        consented in writing to such service method), by facsimile transmission and/or email as follows. Listing the judge
        here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be completed no later
        than 24 hours after the document is filed.


                                                                                           Service information continued on attached page

        I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


           [7/2/2020]                     Dianne Nichols                                           /s/ Dianne Nichols
           Date                           Printed Name                                             Signature



               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


         June 2012                                                                                F 9013-3.1.PROOF.SERVICE
4846-4995-2705.5
       Case 2:19-bk-14989-WB                    Doc 831 Filed 07/02/20 Entered 07/02/20 20:44:40                                       Desc
                                                Main Document    Page 29 of 29


        1.      TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
        John-Patrick M Fritz jpf@lnbyb.com, JPF.LNBYB@ecf.inforuptcy.com
        Vivian Ho BKClaimConfirmation@ftb.ca.gov
        Alvin Mar alvin.mar@usdoj.gov
        Ashley M McDow amcdow@foley.com,
        sgaeta@foley.com;mhebbeln@foley.com;swilson@foley.com;jsimon@foley.com
        Stacey A Miller smiller@tharpe-howell.com
        Kevin H Morse kmorse@clarkhill.com, blambert@clarkhill.com
        Shane J Moses smoses@foley.com
        Akop J Nalbandyan jnalbandyan@LNtriallawyers.com, cbautista@LNtriallawyers.com
        Rejoy Nalkara rejoy.nalkara@americaninfosource.com
        Anthony J Napolitano anapolitano@buchalter.com, IFS_filing@buchalter.com;salarcon@buchalter.com
        David L. Neale dln@lnbyb.com
        Aram Ordubegian ordubegian.aram@arentfox.com
        Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com;cwilliams@raineslaw.com
        Gregory M Salvato gsalvato@salvatolawoffices.com,
        calendar@salvatolawoffices.com;jboufadel@salvatolawoffices.com;gsalvato@ecf.inforuptcy.com
        Steven M Spector sspector@buchalter.com, IFS_efiling@buchalter.com;salarcon@buchalter.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Eric K Yaeckel yaeckel@sullivanlawgroupapc.com




               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


         June 2012                                                                                F 9013-3.1.PROOF.SERVICE
4846-4995-2705.5
